UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-18516 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0002090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 664 Churchmans Road, Newark, Delaware 19702 Address of principal executive offices (302) 453 – 6900 Registrant's telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Title of each class Class A Non-Voting Common Stock Name of each exchange on which registered The NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12(b)-2 of the Exchange Act.: Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). o Yes þ No The aggregate market value of the Class A Non-Voting Common Stock and Class B Common Stock held by non-affiliates of the registrant at June 30, 2011 was $118,364,000 and $4,767,000, respectively.The aggregate market value of Class A Non-Voting Common Stock was computed by reference to the closing price of such class as reported on the Nasdaq Global Market on June 30, 2011.The aggregate market value of Class B Common Stock was computed by reference to the last reported trade of such class as reported on the OTC Bulletin Board as of June 30, 2011, which trade date was May 5, 2011. As of March 7, 2012, 7,739,115 shares of Class A Non-Voting Common Stock and 881,452 shares of Class B Common Stock were outstanding. ARTESIAN RESOURCES CORPORATION TABLE OF CONTENTS FORWARD LOOKING STATEMENTS PART I Item 1. – Business Item 1A. – Risk Factors Item 1B. – Unresolved Staff Comments Item 2. – Properties Item 3. – Legal Proceedings Item 4. – Mine Safety Disclosures PART II Item 5. – Market for Registrant’s Common Equity, Related StockholderMatters and Issuer Purchases of Equity Securities Item 6. – Selected Financial Data Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. – Quantitative and Qualitative Disclosure About Market Risk Item 8. – Financial Statements and Supplementary Data Item 9. – Changes in and Disagreements With Accountants on Accounting and Financial Disclosures Item 9A. – Controls and Procedures Item 9B. – Other Information PART III Item 10. – Directors, Executive Officers and Corporate Governance Item 11. – Executive Compensation Item 12. – Security Ownership of Certain BeneficialOwners and Management and Related Stockholder Matters Item 13. – Certain Relationships and Related Transactions, and Director Independence Item 14. – Principal Accountant Fees and Services PART IV Item 15. – Exhibits and Financial Statement Schedules SIGNATURES Exhibit 21-Subsidiaries of the Company Exhibit 23.1-Consent of BDO USA, LLP Exhibit 31.1-Certification of Chief Executive Officer Exhibit 31.2-Certification of Chief Financial Officer Exhibit 32- Certification of Chief Executive Officer and Chief Financial Officer 2 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this Annual Report on Form 10-K which express our “belief,” “anticipation” or “expectation,” as well as other statements which are not historical fact, are forward-looking statements within the meaning of Section 27A of the Securities Act, Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act and the Private Securities Litigation Reform Act of 1995.Statements regarding our goals, priorities, growth and expansion plans and expectation for our water and wastewater subsidiaries and non-regulated subsidiaries, customer base growth opportunities in Delaware and Cecil County, Maryland, our belief regarding our capacity to provide water services for the foreseeable future to our customers, our belief relating to our compliance and the cost to achieve compliance with relevant governmental regulations, our expectation of the timing of decisions by regulatory authorities, the impact of weather on our operations and the execution of our strategic initiatives, our expectation of the timing for construction on new projects, our belief regarding our reliance on outside engineering firms, our expectation relating to the adoption of recent accounting pronouncements, contract operations opportunities, legal proceedings, our properties, deferred tax assets, adequacy of our available sources of financing, the expected recovery of expenses related to our long-term debt, our expectation to be in compliance with financial covenants in our debt instruments, our ability to refinance our debt as it comes due, the timing and terms of renewals of our lines of credit, plans to increase our wastewater treatment operations, engineering services and other revenue streams less affected by weather, expected future contributions to our postretirement benefit plan, the reclassification on our balance sheet regarding our utility plant, anticipated growth in our non-regulated division, the impact of recent acquisitions on our ability to expand and foster relationships, anticipated investments in certain of our facilities and systems and the sources of funding for such investments, sufficiency of internally generated funds and credit facilities to provide working capital and our liquidity needs are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and involve risks and uncertainties that could cause actual results to differ materially from those projected.Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “seeks”, “estimates”, “projects”, “forecasts”, “may”, “should”, variations of such words and similar expressions are intended to identify such forward-looking statements.Certain factors as discussed under Item 1A -Risk Factors, such as changes in weather, changes in our contractual obligations, changes in government policies, the timing and results of our rate requests, changes in economic and market conditions generally, and other matters could cause results to differ materially from those in the forward-looking statements.While the Company may elect to update forward-looking statements, we specifically disclaim any obligation to do so and you should not rely on any forward-looking statement as representation of the Company’s views as of any date subsequent to the date of the filing of this Annual Report on Form 10-K. PART I ITEM 1. BUSINESS General Information Artesian Resources Corporation operates as the holding company of eight wholly-owned subsidiaries offering water, wastewater and other services on the Delmarva Peninsula.Our principal subsidiary, Artesian Water Company, Inc., is the oldest and largest investor-owned public water utility on the Delmarva Peninsula, and has been providing superior water service since 1905.We distribute and sell water, including water for public and private fire protection, to residential, commercial, industrial, municipal and utility customers throughout the states of Delaware, Maryland and Pennsylvania.We provide wastewater services to customers in Delaware.In addition, we provide contract water and wastewater operations, water and sewer Service Line Protection Plans, wastewater management services, and design, construction and engineering services.Our Class A Non-Voting Common Stock is listed on NASDAQ Global Select Market and trades under the symbol "ARTNA." Artesian Resources Corporation, or Artesian Resources, operates as the parent holding company of Artesian Water Company, Inc., or Artesian Water, Artesian Water Pennsylvania, Inc., or Artesian Water Pennsylvania, Artesian Water Maryland, Inc., or Artesian Water Maryland, Artesian Wastewater Management, Inc., or Artesian Wastewater, Artesian Wastewater Maryland, Inc., or Artesian Wastewater Maryland, each a regulated public utility, and three non-regulated subsidiaries; Artesian Utility Development, Inc., or Artesian Utility, Artesian Development Corporation, or Artesian Development, and Artesian Consulting Engineers, Inc., or Artesian Consulting Engineers.The terms "we," "our" and the "Company" as used herein refer to Artesian Resources and its subsidiaries.The business activity conducted by each of our subsidiaries is discussed below under separate headings. 3 Table of Contents Our Market Our current market area is the Delmarva Peninsula.Our largest service area is primarily in the State of Delaware, which had a population of approximately 907,000 at July 1, 2011.According to the US Census Bureau, Delaware's population increased an estimated 1.0% from 2010 to 2011, as compared to the nationwide growth rate of approximately 0.9%.Substantial portions of Delaware, particularly outside of New Castle County, are not served by a public water or wastewater system and represent potential opportunities for Artesian Water and Artesian Wastewater to obtain new exclusive franchised service areas.We continue to focus resources on developing and serving existing service territories and obtaining new territories throughout the State. In 2007, we expanded our services into Maryland.Cecil County Maryland, or Cecil County, has designated the Interstate 95 corridor as a preferred growth area for business and residential expansion.In 2005, the federal Base Realignment and Closure Commission, or BRAC, announced the relocation of approximately 14,000 jobs to nearby Aberdeen, Maryland.With so many new workers coming to the area in the next several years, as a result of the BRAC relocation implementation in 2011, Cecil County and other surrounding areas expect a significant increase in development.The Wilmington Metropolitan Area Planning Commission projects Cecil County will grow 61% between 2005 and 2030 and the Maryland Department of Planning projects that Cecil County will experience the highest rate of household growth through 2025 of any jurisdiction in the state. We have interconnection agreements for the sale of water with the towns of Elkton and Chesapeake City, Maryland.The Town of Elkton is required to take a minimum of 375,000 gallons per day of water through the interconnection and may take a maximum of 1.5 million gallons per day.The transmission line to Chesapeake City is not in operation.We have also completed the purchase of specific water facilities in Cecil County and have purchased water assets from the Town of Port Deposit, both of which are discussed below.The water systems in Cecil County serve approximately 1,500 customers, while the water system in the Town of Port Deposit serves approximately 280 customers. In 2011, we added approximately 2 square miles of franchised water service area in Delaware and approximately 2 square miles of franchised water service area in Maryland following the purchase of Cecil County’s water assets.In addition, we added approximately 1 square mile of franchised wastewater service area.We hold Certificates of Public Convenience and Necessity, or CPCNs, for approximately 280 square miles of exclusive water service territory and approximately 25 square miles of wastewater service territory, most of which is in Delaware and some in Maryland.Our largest connected regional water system, consisting of approximately 141 square miles and 68,100 customers, is located in northern Delaware.A significant portion of our exclusive service territory in Delaware remains undeveloped, and if and when development occurs and there is population growth in these areas, along with the anticipated population growth in Maryland, we will increase our customer base by providing water and/or wastewater service to the newly developed areas and new customers. Subsidiaries Artesian Water Artesian Water, our principal subsidiary, is the oldest and largest public water utility in the State of Delaware and has been providing water service within the state since 1905.Artesian Water distributes and sells water to residential, commercial, industrial, governmental, municipal and utility customers throughout the State of Delaware.In addition, Artesian Water provides services to other water utilities, including operations and billing functions, and also has contract operation agreements with private and municipal water providers.We also provide water for public and private fire protection to customers in our service territories. Artesian Water Maryland Artesian Water Maryland began operations in August 2007 with the acquisition of the Carpenters Point Water Company, which includes a 141 home community in Cecil County near the Interstate 95 growth corridor between Philadelphia and Baltimore and which has sufficient groundwater supply and elevated water storage to serve additional customers in the undeveloped portions of its franchise and surrounding area.The Mountain Hill Water Company was acquired in August 2008, which includes service rights to 8,000 acres of undeveloped land in Cecil County’s growth area.Included in this Mountain Hill Service Area is the Principio Business Park, as well as the proposed 660 home residential development of Charlestown Crossing.We currently serve four commercial accounts in the Principio Business Park.On June 4, 2009, the Maryland Public Service Commission, or MDPSC, approved installation of a water main to serve residents of Whitaker Woods, an existing 172 home development located adjacent to the Mountain Hill Service Area. On September 9, 2009, the MDPSC approved Artesian Water Maryland’s request to construct a water system to serve the first phase, consisting of 71 homes, in the Charlestown Crossing housing development. 4 Table of Contents In November 2010, Artesian Water Maryland purchased water assets from the Town of Port Deposit, or Port Deposit, which includes access to the Susquehanna River as a source of water supply and water service rights for the service area that encompasses Port Deposit’s existing 280 customers and several adjacent tracts of land including the Bainbridge property, a 1,200-acre former U.S. Navy facility, which has the potential to be developed for 2,800 residential homes as well as office, commercial and educational uses.Artesian Water Maryland purchased all of the assets used in providing potable water, water distribution and water meter services, or the Facilities, from Port Deposit.Port Deposit transferred to Artesian Water Maryland all of Port Deposit’s right, title and interest in and to all of the plant and equipment, associated real property, contracts and permits possessed by Port Deposit related to the operation of the Facilities as well as the water distribution, treatment and water meter systems possessed by Port Deposit or used in the operation of the Facilities.Port Deposit also transferred to Artesian Water Maryland all rights to serve the customers within Port Deposit (which shall include Port Deposit as it currently exists as well as certain additional growth areas that may be added to Port Deposit in the future) and all rights to be served by all vendors and suppliers of Port Deposit.Port Deposit shall collect and remit to Artesian Water Maryland its tariff connection charges as approved by the MDPSC for new connections to the water system within Port Deposit.The MDPSC approved this transaction on July 28, 2010, including the exercise of franchise agreements granted by Port Deposit and Cecil County, Maryland.The existing water system consists of a water treatment facility, an existing 700,000 gallon per day Susquehanna River Water Appropriation Permit, a 500,000-gallon ground storage tank and water mains. In addition, on December 21, 2011, Artesian Water Maryland completed its purchase from Cecil County of all of Cecil County’s right, title and interest in and to the Meadowview, Pine Hills, Harbourview and Route 7 water facilities and the associated parcels of real property, easement rights and water transmission and distribution systems pursuant to an Asset Purchase Agreement, dated October 7, 2008, as amended, (the “Asset Purchase Agreement”).The total price for the purchased assets was $2.2 million, which, pursuant to the Asset Purchase Agreement, was equal to the net asset value of the purchased assets at closing.Artesian Water Maryland paid the full purchase price and assumed certain liabilities at closing.As previously disclosed, on August 31, 2011, the Maryland Public Service Commission issued an order granting Artesian Water Maryland authority to exercise the franchise area served by the water facilities acquired under the Asset Purchase Agreement.The existing water systems subject to the Asset Purchase Agreement serve approximately 1,500 customers. Artesian Water Pennsylvania Artesian Water Pennsylvania began operations upon receiving recognition as a regulated public water utility by the Pennsylvania Public Utility Commission, or PAPUC, in 2002.It provides water service to a residential community in Chester County.Artesian Water Pennsylvania filed an application with the PAPUC to increase our service area in Pennsylvania, which was approved and a related order was entered on February 4, 2005.This application involved specific developments, in which we expect modest future growth. Artesian Wastewater Artesian Wastewater is a regulated entity that owns wastewater collection and treatment infrastructure and provides wastewater services to customers in Delaware as a regulated public wastewater service company.As of December 31, 2011, Artesian Wastewater owned and operated five wastewater treatment facilities, which are capable of treating approximately 750,000 gallons per day and can be expanded to treat approximately 1.6 million gallons per day, or mgd. The preliminary engineering and design work was completed on a regional wastewater treatment and disposal facility located in the northern Sussex County area that has the potential to treat up to approximately 8 mgd.This facility is strategically situated to provide service to the growing population in the Georgetown, Ellendale and Milton areas, as well as to neighboring municipal systems.This facility was granted conditional use approval by Sussex County Council to serve the Elizabethtown subdivision of approximately 4,000 homes and 439,000 square feet of proposed commercial space, as well as seven additional projects comprising approximately 3,000 residential units.The facility will also be capable of offering wastewater services to local municipalities.The agreement signed on June 30, 2008 (and as amended on April 29, 2009) between Artesian Utility Development, Inc., or Artesian Utility, and Northern Sussex Regional Water Recycling Complex, LLC, or NSRWRC, for the design, construction and operation of this facility was cancelled on August 6, 2010.Artesian Wastewater will manage the design and construction of the facility going forward and, once completed, the operation of the facility. 5 Table of Contents In July 2008, Artesian Wastewater and the Town of Georgetown, or Georgetown, finalized a wastewater service agreement establishing a long term arrangement that will meet the future wastewater treatment and disposal needs in Georgetown’s growth and annexation areas.Artesian Wastewater will provide up to 1 mgd of wastewater capacity for the town. Artesian Wastewater Maryland Artesian Wastewater Maryland is a regulated wastewater entity in the State of Maryland and was incorporated on June 3, 2008 specifically for the purpose of executing two purchase agreements, or the Asset Purchase Agreements, relating to the Meadowview Wastewater Facility, Highlands Wastewater Facility, Cherry Hill Wastewater Facility and the Harbourview Wastewater Facility, and related real property, easement rights and wastewater collection systems with respect to each facility or the wastewater facilities. On September 27, 2011, Artesian Resources, Artesian Wastewater Maryland and Cecil County mutually agreed to enter into a Termination of Asset Purchase Agreements, Franchise and Parent Guaranty, or the Termination Agreement, to terminate the purchase agreements relating to the wastewater facilities. Certain ancillary agreements, including a wastewater franchise agreement between Artesian Wastewater Maryland and Cecil County, and a parent guaranty between Artesian Resources and Cecil County, were also terminated by the Termination Agreement.The termination of the Asset Purchase Agreements resulted in an approximately $354,000 reclassification of deferred acquisition costs from regulatory assets on our Consolidated Balance Sheet to miscellaneous other expense on our Consolidated Statement of Operations. Termination of the Asset Purchase Agreements and the wastewater franchise agreement is subject to the approval of the MDPSC.Artesian Wastewater Maryland has agreed to file an application with the MDPSC for such approval. As a result of the termination, Artesian Wastewater Maryland will not have any right or interest in the wastewater facilities or other assets covered by the Asset Purchase Agreements.In addition, neither Artesian Wastewater Maryland nor Cecil County will have any obligation to each other with respect to the Asset Purchase Agreements, except with respect to MDPSC approval as described above. Artesian Utility Artesian Utility was formed in 1996.It designs and builds water and wastewater infrastructure and provides contract water and wastewater services on the Delmarva Peninsula.Artesian Utility also evaluates land parcels, provides recommendations to developers on the size of water or wastewater facilities and the type of technology that should be used for treatment at such facilities, and operates water and wastewater facilities in Delaware and Maryland for municipal and governmental organizations.Artesian Utility also has several contracts with developers for design and construction of wastewater facilities within the Delmarva Peninsula, using a number of different technologies for treatment of wastewater at each facility. We currently operate wastewater treatment facilities for the town of Middletown, in Southern New Castle County, or Middletown, under a 20-year contract that expires on February 1, 2021.The facilities include two wastewater treatment stations with capacities of up to approximately 2.5 mgd and 250,000 gallons per day, respectively.We also operate a wastewater disposal facility in Middletown in order to support the 2.5 mgd wastewater treatment station. One of the wastewater treatment facilities in Middletown now provides reclaimed wastewater for use in spray irrigation on public and agricultural lands in the area.Our relationship with the Town of Middletown has given us the opportunity to create the Artesian Water Resource Management Partnership, or AWRMP, to encourage and support the use of reclaimed water for agricultural irrigation and other needs.Using reclaimed water to irrigate farm fields can save the Delmarva region millions of gallons of groundwater each day.The AWRMP’s first project in Middletown will save up to 3 million gallons of water per day during the peak growing season.Through the AWRMP initiative, Artesian will provide planning, engineering and technical expertise and help bring together the various state, local and private partners needed for water recycling project approvals. 6 Table of Contents The agreement signed on June 30, 2008 (and as amended April 29, 2009) between Artesian Utility and NSRWRC for the design, construction and operation of the Northern Sussex Regional Water Recycling Complex, a wastewater treatment facility to be located in Sussex County, Delaware, was cancelled on August 6, 2010.Artesian Wastewater will manage the design and construction of the facility going forward and, once constructed, the operation of the facility. In connection with the Asset Purchase Agreements described above under Artesian Wastewater Maryland, in March 2009, Artesian Utility signed an agreement with the Cecil County Department of Public Works in Cecil County, Maryland to operate the Meadowview Wastewater and Highlands Wastewater treatment and disposal facilities.This agreement was to remain effective until Artesian Wastewater Maryland purchased the facilities.This agreement also employed Artesian Utility to operate two water supply and treatment stations and two booster stations in Cecil County.Upon mutual agreement, the Asset Purchase Agreements were terminated on September 27, 2011 and the operation agreement was terminated effective on September 30, 2011. Artesian Development Artesian Development owns an approximately six-acre parcel of land zoned for office buildings located immediately adjacent to our corporate headquarters and two nine-acre parcels of land located in Sussex County. In October 2010, Artesian Development purchased an office facility located in Sussex County, Delaware.The facility consists of approximately 10,000 square feet of office space along with nearly 10,000 square feet of warehouse space.This facility has allowed all of our Sussex County, Delaware operations to be housed in one central location. Artesian Consulting Engineers Artesian Consulting Engineers acquired all the assets of Meridian Architects and Engineers in June 2008.As a result of the decline in new housing and development due to the economic downturn, the need for development and architectural services has remained depressed.Therefore, in April 2011, management decided to reduce staffing levels and reorganize the business.Artesian Consulting Engineers will no longer provide development and architectural services to outside third parties.Artesian Consulting Engineers will continue to work with existing clients on projects already in progress for engineering services until those projects are complete.Artesian will continue to provide design and engineering contract services through our Artesian Utility subsidiary. Other Artesian Resources initiated a Water Service Line Protection Plan, or WSLP Plan, in March 2005.The WSLP Plan covers all parts, material and labor required to repair or replace participating customers’ leaking water service lines up to an annual limit.As of December 31, 2011, approximately 16,800, or 24.3%, of our eligible water customers had signed up for the WSLP Plan.The WSLP Plan was expanded in the second quarter of 2008 to include maintenance or repair to customers’ sewer lines.This plan, the Sewer Service Line Protection Plan, or SSLP Plan, covers all parts, material and labor required to repair or replace participating customers’ leaking or clogged sewer lines up to an annual limit.As of December 31, 2011, approximately 9,400, or 13.6%, of our eligible customers had signed up for the SSLP Plan.Also, in the second quarter of 2010, the WSLP Plan and SSLP Plan were extended to include non-customers of Artesian Resources.As of December 31, 2011, approximately 730 non-customer participants have signed up for either the WSLP Plan or SSLP Plan. Regulatory Matters Overview Our water and wastewater utility operations are subject to regulation by their respective state regulatory commissions, which have broad administrative power and authority to regulate rates charged for service, determine franchise areas and conditions of service, approve acquisitions, authorize the issuance of securities and other matters.The profitability of our utility operations is influenced, to a great extent, by the timeliness and adequacy of rate allowances we are granted by the respective regulatory commissions or authorities in the states in which we operate. 7 Table of Contents We are subject to regulation by the following state regulatory commissions:The Delaware Public Service Commission, or DEPSC, regulates both Artesian Water and Artesian Wastewater.Artesian Water Maryland and Artesian Wastewater Maryland are subject to the regulatory jurisdiction of the MDPSC, and Artesian Water Pennsylvania is subject to the regulatory jurisdiction of the PAPUC. Water and Wastewater Rates Our regulated utilities periodically seek rate increases to cover the cost of increased operating expenses, increased financing expenses due to additional investments in utility plant and other costs of doing business.In Delaware, utilities are permitted by law to place rates into effect, under bond, on a temporary basis pending completion of a rate increase proceeding.The first temporary increase may be up to the lesser of $2.5 million on an annual basis or 15% of gross water sales.Should the rate case not be completed within seven months, by law, the utility may put the entire requested rate relief, up to 15% of gross water sales, in effect under bond until a final resolution is ordered and placed into effect.If any such rates are found to be in excess of rates the DEPSC finds to be appropriate, the utility must refund the portion found to be in excess to customers with interest.The timing of our rate increase requests are therefore dependent upon the estimated cost of the administrative process in relation to the investments and expenses that we hope to recover through the rate increase.We can provide no assurances that rate increase requests will be approved by applicable regulatory agencies and, if approved, we cannot guarantee that these rate increases will be granted in a timely or sufficient manner to cover the investments and expenses for which we initially sought the rate increase. On April 11, 2011, Artesian Water filed a request with the DEPSC to implement new rates to meet a requested increase in revenue of 19.45%, or approximately $10.9 million, on an annualized basis.The new rates are designed to support Artesian Water’s ongoing capital improvement program and to cover increased costs of operations, including chemicals and fuel, electricity, taxes, labor and benefits.Artesian Water’s last request to implement new rates was filed in April 2008.As permitted by law, on June 10, 2011, we placed temporary rates into effect designed to generate an increase in annual operating revenue of approximately 4.45%, or $2.5 million on an annualized basis, until new rates were approved by the DEPSC.Also as permitted by law, on November 11, 2011, we placed into effect a second step of temporary rates designed to generate an additional increase in annual operating revenue of approximately 6.68%, or $3.8 million on an annualized basis, until new rates were approved by the DEPSC. Artesian Water, the DEPSC, and the Division of the Public Advocate entered into an agreement to settle Artesian Water’s April 2011 application for an increase in rates.PSC Order No. 8097, issued on January 31, 2012, approved the settlement agreement, authorizing a permanent rate increase in revenue of approximately 11.13%, or $6.25 million on an annualized basis.Since the permanent rate increase does not exceed amounts previously collected under previously approved temporary increases in rates, Artesian Water is not required to refund any amounts to its customers.The approved permanent rate increase is effective as of January 1, 2012.The settlement also authorizes a return on equity of 10%.Additionally, effective January 1, 2012, the settlement permits a tariff change that includes the use of a seasonal connection charge as well as a new approach for presenting the cost of retired property and ratemaking treatment for salvage costs to be recovered in rates.Currently, when depreciable units of utility plant are retired, the cost of retired property, together with any cost associated with retirement less any salvage value or proceeds received, is charged to accumulated depreciation.The settlement authorizes that effective January 1, 2012, any cost associated with retirement less any salvage value or proceeds received will be charged to a regulated retirement liability.This new approach will result in an approximately $1.2 million reclassification of utility plant to deferred credits and other liabilities on our Consolidated Balance Sheet in our fiscal year 2012.The settlement also authorizes Artesian Water to change from quarterly to monthly billing.Implementation is expected to take place during the first quarter of 2012. On December 29, 2010, Artesian Water Maryland filed an application with the MDPSC to revise its rates and charges concerning the former Mountain Hill Water system.Artesian Water Maryland requested authorization to implement proposed new rates for water service to meet a requested increase in revenue of approximately $65,000 on an annualized basis.In addition to the increase in rates, Artesian Water Maryland is requesting a change to its rate structure, reducing the per thousand gallon charge while adding a monthly customer and fire protection charge.On September 16, 2011, the MDPSC authorized a rate increase in revenue of approximately $51,000 on an annualized basis and approved the change in rate structure.The rate increase became effective on November 29, 2011. 8 Table of Contents Service Territory Expansion In Delaware, a Certificate of Public Convenience and Necessity, or CPCN, grants a water or wastewater company the exclusive right to serve all existing and new customers within a designated area.The DEPSC has the authority to issue and revoke these CPCNs.In this Form 10-K, we may refer to CPCNs as "franchises" or "service territories." For a water company, the DEPSC may grant a CPCN under circumstances where there has been a determination that the water in the proposed service area does not meet the regulations governing drinking water standards of the State Division of Public Health for human consumption or where the supply is insufficient to meet the projected demand.For a wastewater company, the DEPSC has jurisdiction over non-governmental wastewater utilities having fifty or more customers in the aggregate.A CPCN for water and wastewater utilities shall be granted by the DEPSC to applicants in possession of one of the following: Øa signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government; Øa petition requesting such service signed by a majority of the landowners of the proposed territory to be served; or Øa duly certified copy of a resolution from the governing body of a county or municipality requesting the applicant to provide service to the proposed territory to be served. CPCNs are not transferable.A water or wastewater utility that has a CPCN must obtain the approval of the DEPSC to abandon a service territory.Once a CPCN is granted to a water or wastewater utility, it may not be suspended or terminated unless the DEPSC determines in accordance with its rules and regulations that good cause exists for any such suspension or termination.Although Artesian has been granted an exclusive franchise for each of its existing water and wastewater systems, its ability to expand service areas can be affected by the DEPSC awarding franchises to other regulated water or wastewater utilities with whom we compete for such franchises. On September 7, 2010, the DEPSC issued Order No. 7833, which approved the Revised Water Certificates of Public Convenience and Necessity Regulations as final.After extensive proceedings regarding Regulation Docket No. 51, the DEPSC repealed and replaced its existing Regulations Governing Certificates of Public Convenience and Necessity for Water Utilities with a new revised set of regulations (the “Revised Water CPCN Regulations”).The Revised Water CPCN Regulations changed the definition of a “Proposed Service Area” to encompass either a single parcel or two or more contiguous parcels that will be provided water by the same system or main extension. In Maryland, the Company must obtain approval from the appropriate local government authority for the ability to serve a particular area and also ensure that the acquired area is in the county’s master water and sewer plan.The authority to exercise a franchise must then be obtained from the MDPSC.Utilities that seek to develop a franchise by constructing new facilities must obtain appropriate approvals from the Maryland Department of the Environment, the local government and the MDPSC.The utility must also obtain approval for soil and erosion plans and easement agreements from appropriate parties. On June 4, 2009, the MDPSC approved Artesian Water Maryland’s request to construct a water system to serve the 172 residents of the Whitaker Woods housing development located adjacent to the Mountain Hill Service Area.This expanded franchise area is subject to the Mountain Hill tariff rates.We began serving customers in this development in November 2009.On September 9, 2009, the MDPSC approved Artesian Water Maryland’s request to construct a water system to serve 71 residents in the Charlestown Crossing housing development.Construction was completed in July 2010. In December 2009, Artesian Water Maryland applied for approval from the MDPSC to exercise a franchise to provide water service to the Town of Port Deposit.This application also requested authority to finance the purchase of water system facilities, and to establish water service rates.On July 28, 2010, the MDPSC approved our application.On November 1, 2010, Artesian Water Maryland closed on this transaction and began serving customers. On August 31, 2011, the MDPSC granted authority to Artesian Water Maryland and Artesian Wastewater Maryland to exercise franchises granted to the Company by Cecil County.On September 27, 2011, Artesian Wastewater Maryland and Cecil County mutually agreed to terminate two Asset Purchase Agreements and a wastewater franchise agreement with respect to certain wastewater facilities in Cecil County.Termination of the wastewater franchise agreement is subject to receipt of approval from the MDPSC.Artesian Wastewater Maryland has agreed to file an application with the MDPSC for such approval.On December 21, 2011, Artesian Water Maryland completed its purchase of water assets from Cecil County and began serving the franchise area granted to the Company by Cecil County.See Item 1 – Business – Artesian Wastewater Maryland for further discussion. 9 Table of Contents Other Regulatory Matters Delaware law permits water utilities to put into effect, on a semi-annual basis, increases related to specific types of distribution system improvements through a Distribution System Improvement Charge, or DSIC.This charge may be implemented by water utilities between general rate increase applications that normally recognize changes in a water utility’s overall financial position.The DSIC approval process is less costly when compared to the approval process for general rate increase requests.The DSIC rate applied between base rate filings is capped at 7.5% of the amount billed to customers under otherwise applicable rates and charges, and the DSIC rate increase applied cannot exceed 5% within any 12-month period.During 2010, Artesian Water filed two applications with the DEPSC for approval to collect a 0.34% increase and 0.68% increase during the first and second half of the year, respectively.These increases recover the costs of eligible revenue producing improvements made since the last rate increase in 2008, and were calculated to generate approximately $286,000 in revenue annually.In November 2010, we filed an application with the DEPSC for approval to increase the DSIC rate to 1.47% effective January 1, 2011, which was calculated to generate approximately $390,000 in revenue on an annual basis.The DEPSC approved the DSIC effective January 1, 2010, July 1, 2010 and January 1, 2011, subject to audit at a later date.For the year ended December 31, 2011, we earned approximately $346,000 in DSIC revenue.For the year ended December 31, 2010, we earned approximately $288,000 in DSIC revenue. In 2003, legislation was enacted in Delaware requiring all water utilities serving within northern New Castle County, Delaware to certify by July 2006, and each three years thereafter, that they have sufficient sources of self-supply to serve their respective systems.Artesian Water filed our most recent certification of self-sufficiency with the DEPSC on June 30, 2009, for the period through 2012.On June 1, 2010, the DEPSC accepted our self-sufficiency certification through 2012. Environment Our water and wastewater operations are subject to federal, state, and local requirements relating to environmental protection.The United States Environmental Protection Agency, or the EPA, the Delaware Department of Natural Resources and Environmental Control, or DNREC, and the Delaware Division of Public Health or the DPH, regulate the water quality of our treatment and distribution systems in Delaware, as do the EPA and the Maryland Department of the Environment, or MDE, with respect to our operations in Maryland.Chester Water Authority, which supplies water to Artesian Water through interconnections in northern New Castle County, is regulated by the Pennsylvania Department of Environmental Protection, as well as the EPA.We believe that we are in material compliance with all current federal, state and local water quality standards, including regulations under the federal Safe Drinking Water Act.However, if new water quality regulations are too costly, or if we fail to comply with such regulations, it could have a material adverse affect on our financial condition and results of operations. The water industry is capital intensive, with the highest capital investment in plant and equipment per dollar of revenue among all utilities.Increasingly stringent drinking water regulations to meet the requirements of the Safe Drinking Water Act of 1974 have required the water industry to invest in more advanced treatment systems and processes, which require a heightened level of expertise.We are currently in full compliance with the requirements of the Safe Drinking Water Act.Even though our water utility was founded in 1905, the majority of our investment in infrastructure occurred in the last 30 years. Under Delaware state laws and regulations, we are required to file applications with DNREC for water allocation permits for each of our operating wells pumping greater than 50,000 gallons per day.We have 119 operating and 56 observation and monitoring wells in our Delaware systems.At December 31, 2011, we had allocation permits for 84 wells, permit applications pending for 15 wells, and 20 wells that do not require a permit.Our access to aquifers within our service territory is not exclusive.Water allocation permits control the amount of water that can be drawn from water resources and are granted with specific restrictions on water level draw down limits, annual, monthly and daily pumpage limits, and well field allocation pumpage limits.We are also subject to water allocation regulations that control the amount of water that we can draw from water sources.As a result, if new or more restrictive water allocation regulations are imposed, they could have an adverse effect on our ability to supply the demands of our customers, and in turn, our water supply revenues and results of operations.Our ability to supply the demands of our customers historically has not been affected by private usage of the aquifers by landowners or the limits imposed by the state of Delaware.Because of the extensive regulatory requirements relating to the withdrawal of any significant amounts of water from the aquifers, we believe that third party usage of the aquifers within our service territory will not interfere with our ability to meet the present and future demands of our customers. 10 Table of Contents As required by the Safe Drinking Water Act, the EPA has established maximum contaminant levels for various substances found in drinking water to ensure that the water is safe for human consumption.These limits are known as Maximum Contaminant Levels and Maximum Residual Disinfection Levels.The EPA also regulates how often public water systems monitor their water for contaminants and report the monitoring results to the individual state agencies or the EPA.Generally, the larger the population served by a water system, the more frequent the monitoring and reporting requirements.The Safe Drinking Water Act applies to all 50 states. DPH has set maximum contaminant levels for certain substances that are more restrictive than the maximum contaminant levels set by the EPA.The DPH is the EPA's agent for enforcing the Safe Drinking Water Act in Delaware and, in that capacity, monitors the activities of Artesian Water and reviews the results of water quality tests performed by Artesian Water for adherence to applicable regulations.Artesian Water is also subject to other laws regulating substances and contaminants in water, including the Lead and Copper Rule, rules for volatile organic compounds and the Total Coliform Rule. Delaware enacted legislation in 1998 requiring water utilities to meet secondary water quality standards that include limitations on iron content, odor and other water quality-related issues that are not proven health risks but may be aesthetically objectionable for consumption.We believe our current treatment systems and facilities meet these secondary standards. A normal by-product of our iron removal treatment facilities is a solid consisting of the iron removed from untreated groundwater plus residue from chemicals used in the treatment process.The solids produced at our facilities are either disposed directly into approved wastewater facilities or removed from our facilities by a licensed third party vendor.Management believes that compliance with existing federal, state or local laws and regulations regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, has no material effect upon the business and affairs of the Company, but there is no assurance that such compliance will continue to not have a material effect in the future. The MDE ensures that water quality and quantity at all public water systems in Maryland meet the needs of the public and are in compliance with federal and state regulations.The MDE also ensures that public drinking water systems provide safe and adequate water to all current and future users in Maryland, and that appropriate usage, planning, and conservation policies are implemented for Maryland’s water resources.The MDE oversees the development of Source Water Assessments for water supplies, and issues water appropriation permits for public drinking water systems.In order to appropriate water for municipal, commercial, industrial or other non-domestic uses, a Water Appropriation Permit must be obtained.Issuance of the permit involves evaluating the needs of the user and the potential impact of the withdrawal on neighboring users and the water source in order to maximize beneficial use of the water of the State of Maryland.Permits for large appropriations often involve conducting pump tests to measure adequacy of an aquifer and safe yield of a well, or reviewing stream flow records to determine the adequacy of a surface water source.Regulations were finalized in 1999 that require all new community water systems to have sufficient technical, managerial and financial capacity to provide safe drinking water to their consumers prior to being issued a Construction Permit.Also, in 2007, capacity management guidance was finalized.Capacity limiting factors can include, source capacity, treatment capacity and appropriation permit quantity.We have 12 operating wells in our Maryland systems. The Clean Water Act has established the foundation for wastewater discharge control in the United States.The Clean Water Act established a control program for ensuring that communities have clean water by regulating the release of contaminants into waterways.Permits that limit the amounts of pollutants discharged are required of all wastewater dischargers under the National Pollutant Discharge Elimination System permit program.The Clean Water Act also requires that wastewater treatment plant discharges meet a minimum of secondary treatment.The secondary treatment process can remove up to 90% of the organic matter in wastewater.Over 30% of the nation’s wastewater treatment facilities produce cleaner discharges by providing even greater levels of treatment.We operate environmentally friendly wastewater systems that meet all requirements of federal, state and local standards. 11 Table of Contents Sources of Water We derive about 95% of our self-supplied groundwater from wells located in the Atlantic Coastal Plain.The remaining 5% comes from wells in the Piedmont Province.We use a variety of treatment methods, including aeration, pH adjustment, chlorination, fluoridation, arsenic removal, nitrate removal and iron removal, to meet federal, state and local water quality standards.Additionally, a corrosion inhibitor is added to all of our self-supplied groundwater and most of the supply from interconnections.We have 55 different water treatment facilities in our Delaware systems.We have 7 separate water treatment facilities in our Maryland systems.All water supplies that we purchase from neighboring utilities are potable.Based on our experience, we believe that the costs of treating groundwater are significantly lower than those of treating surface water. Our primary sources of water are our wells that pump groundwater from aquifers and other formations.To supplement our groundwater supply, we purchase surface water through interconnections only in the northern service area of our New Castle County, Delaware system.The purchased surface water is blended with our groundwater supply for distribution to our customers.Nearly 85% of the overall 7.4 billion gallons of water we distributed in all of our Delaware systems during 2011came from our groundwater wells, while the remaining 15% came from interconnections with other utilities and municipalities.The majority of the 0.1 billion gallons of water we distributed in all of our Maryland systems during 2011came from our groundwater wells, while a portion came from surface water.During 2011, our average rate of water pumped was approximately 17.2 million gallons per day, or mgd, from our groundwater wells and approximately 3.1 mgd was supplied from interconnections.We have one water treatment facility that treats surface water from the Susquehanna River, located in Cecil County, Maryland.Our peak water supply capacity currently is approximately 59.0 mgd in Delaware and approximately 2.0 mgd in Maryland.We believe that we have in place sufficient capacity to provide water service for the foreseeable future to all existing and new customers in all of our service territories. Interconnections and Storage Most of our New Castle County, Delaware water system is interconnected.In the remainder of the State of Delaware, we have several satellite systems that have not yet been connected by transmission and distribution facilities.We intend to join these systems into larger integrated regional systems through the construction of a transmission and distribution network as development continues and our expansion efforts provide us with contiguous exclusive service territories.In Maryland, we have an interconnection that connects the Artesian Water system from the Delaware state line to the Town of Elkton, providing up to 1.5 mgd. In Delaware, we have 21 interconnections with 2 neighboring water utilities and 5 municipalities that provide us with the ability to purchase or sell water.An interconnection agreement with the Chester Water Authority has a "take or pay" clause requiring us to purchase 1.095 billion gallons annually.During the fiscal year ended December 31, 2011, we used the minimum draw under this agreement.The Chester Water Authority agreement, which expires December 31, 2021, provides for the right to extend the term of this agreement through and including December 31, 2047, at our option, subject to the approval of the Susquehanna River Basin Commission.All of the interconnections provide Artesian Water the ability to sell water to neighboring water utilities or municipalities.In Maryland, we have two interconnections that provide water to two water systems purchased from Cecil County in December 2011. As of December 31, 2011, we were serving customers through approximately 1,148 miles of transmission and distribution mains.Mains range in diameter from two inches to twenty-four inches, and most of the mains are made of ductile iron or cast iron.We supply public fire protection service through approximately 5,527 hydrants installed throughout our service territories. We have 29 storage tanks in Delaware, most of which are elevated, providing total system storage of 42 million gallons.We have developed and are using an Aquifer Storage and Recovery, or ASR, system in New Castle County, Delaware.Our ASR system provides approximately 130 million gallons of storage capacity, which can be withdrawn at a rate of approximately 1 mgd.At some locations, we rely on hydropneumatic tanks to maintain adequate system pressures.Where possible, we combine our smaller satellite systems with systems having elevated storage facilities.In Cecil County, Maryland we have 5 storage tanks capable of storing approximately 2.1 million gallons. 12 Table of Contents Additional General Information Seasonality Substantially all of our water customers are metered, which allows us to measure and bill for our customers’ water consumption.Demand for water during the warmer months is generally greater than during cooler months due primarily to additional customer requirements for water in connection with cooling systems, swimming pools, irrigation systems and other outside water use.Throughout the year, and particularly during typically warmer months, demand for water will vary with temperature and rainfall.In the event that temperatures during the typically warmer months are cooler than expected, or there is more rainfall than expected, the demand for water may decrease and our revenues may be adversely affected. Competition Our business in our franchised service areas is substantially free from direct competition with other public utilities, municipalities and other entities.However, our ability to provide additional water and wastewater services is subject to competition from other public utilities, municipalities and other entities. Even though our regulated utilities have been granted an exclusive franchise for each of our existing community water and wastewater systems, our ability to expand service areas can be affected by the DEPSC, the MDPSC or the PAPUC, awarding franchises to other regulated water or wastewater utilities with whom we compete for such franchises. Employees The Company has no collective bargaining agreements with any of its employees, and its work force is not union organized or union represented.As of December 31, 2011, we employed 226 full-time and 4 part-time employees.Of these employees, 25 were officers and managers; 128 were employed as operations personnel, including engineers, technicians, draftsman, maintenance and repair persons, meter readers and utility personnel; and 60 were employed in accounting, budgeting, information systems, human resources, customer relations and public relations.The remaining 17 employees were administrative personnel.We believe that our employee relations are good. Available Information We are a Delaware corporation with our principal executive offices located at 664 Churchmans Road, Newark, Delaware, 19702.Our telephone number is (302) 453-6900 and our website address is www.artesianwater.com.We make available free of charge through our website our Code of Ethics, Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC.We include our website address in this Annual Report on Form 10-K only as an inactive textual reference and do not intend it to be an active link to our website. We file our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K pursuant to Section 13(a) or 15(d) of the Exchange Act electronically with the Securities and Exchange Commission, SEC.The public may read or copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC, 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site, www.sec.gov, that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. 13 Table of Contents ITEM 1A. RISK FACTORS We are exposed to a variety of risks and uncertainties.Most are general risks and uncertainties applicable to all water utility companies.We describe below some of the specific known risk factors that could negatively affect our business, financial condition or results of operations.If one or more of theserisks or uncertainties materialize, actual results may vary materially from our projections.All forward-looking statements made by us in this Annual Report to the Securities and Exchange Commission on Form 10-K, in our Annual Report to Shareholders and in our subsequently filed quarterly and current reports to the Securities and Exchange Commission, as well as in our press releases and other public communications, are qualified by the risks described below. Our operating revenue is primarily from water sales.The rates that we charge our customers are subject to the regulations of the Public Service Commissions in the states in which we operate.Additionally, our business requires significant capital expenditures on an annual basis and these expenditures are made for additions and replacement of property.If a Public Service Commission disapproves or is unable to timely approve our requests for rate increase or approves rate increases that are inadequate to cover our investments or increased costs, our profitability may suffer. We file rate increase requests, from time to time, to recover our investments in utility plant and expenses.Once a rate increase petition is filed with a Public Service Commission, the ensuing administrative and hearing process may be lengthy and costly.We can provide no assurances that any future rate increase request will be approved by the DEPSC, MDPSC or PAPUC, and if approved, we cannot guarantee that these rate increases will be granted in a timely manner and/or will be sufficient in amount to cover the investments and expenses for which we initially sought the rate increase. We rely on governmental approvals in the States of Delaware and Maryland for applicable water allocation, water appropriation and water capacity permits related to additional systems that will assist in the operation our water business. Our water and wastewater services are governed by various federal and state governmental agencies.Pursuant to these regulations, we are required to obtain various permits for any additional systems to assist in our operations.If any of those permit approvals are not received timely or at all, the Company may risk the loss of economic opportunity and its ability to create additional systems for the effective operation of our water or wastewater business in Delaware and Maryland.We can provide no assurances that we will receive all necessary permits to create additional systems to assist in the operation of our water or wastewater business. Our business is subject to seasonal fluctuations, which could affect demand for our water service and our revenues. Demand for water during warmer months is generally greater than during cooler months primarily due to additional customer requirements in irrigation systems, swimming pools, cooling systems and other outside water use.In the event that temperatures during typically warmer months are cooler than normal, or when rainfall is more than normal, the demand for our water may decrease and adversely affect our revenues. Drought conditions and government imposed water use restrictions may impact our ability to serve our current and future customers, and may impact our customers’ use of our water, which may adversely affect our financial condition and results of operations. We believe that we have in place sufficient capacity to provide water service for the foreseeable future to all existing and new customers in all of our service territories.However, severe drought conditions could interfere with our sources of water supply and could adversely affect our ability to supply water in sufficient quantities to our existing and future customers.This may adversely affect our revenues and earnings.Moreover, governmental restrictions on water usage during drought conditions may result in a decreased demand for water, which may adversely affect our revenue and earnings. 14 Table of Contents Our operating costs could be significantly increased if new or stricter regulatory standards are imposed by federal and state environmental agencies. Our water and wastewater services are governed by various federal and state environmental protection and health and safety laws and regulations, including the federal Safe Drinking Water Act, the Clean Water Act and similar state laws.These federal and state regulations are issued by the United States Environmental Protection Agency and state environmental regulatory agencies.Pursuant to these laws, we are required to obtain various water allocation permits and environmental permits for our operations.The water allocation permits control the amount of water that can be drawn from water resources.New or stricter water allocation regulations can adversely affect our ability to meet the demands of our customers.While we have budgeted for future capital and operating expenditures to maintain compliance with these laws and our permits, it is possible that new or stricter standards would be imposed that will raise our operating costs.Thus, we can provide no assurances that our costs of complying with, or discharging liability under current and future environmental and health and safety laws will not adversely affect our business, results of operations or financial condition. We are subject to risks associated with the collection, treatment and disposal of wastewater. Wastewater collection, treatment and disposal involve various unique risks.If collection or treatment systems fail, overflow, or do not operate properly, untreated wastewater or other contaminants could spill onto nearby properties or into nearby streams and rivers, causing damage to persons or property, injury to aquatic life and economic damages, which may not be recoverable in fees.This risk is most acute during periods of substantial rainfall or flooding, which are common causes of sewer overflow and system failure.Liabilities resulting from such damages and injuries could materially and adversely affect the Company’s results of operations and financial condition. Turnover in our management team could have an adverse impact on our business or the financial market’s perception of our ability to continue to grow. Our success depends significantly on the continued contribution of our management team both individually and collectively.The loss of the services of any member of our management team or the inability to hire and retain experienced management personnel could harm our operating results. We face competition from other water and wastewater utilities for the acquisition of new exclusive service territories. Water and wastewater utilities competitively pursue the right to exclusively serve territories in Delaware and Maryland by entering into agreements with landowners, developers or municipalities and, under current law, then applying to the DEPSC or the MDPSC for a CPCN, which grants a water or wastewater utility the exclusive right to serve all existing and new customers of a water or wastewater utility within a designated area.Typically, water and wastewater utilities enter into agreements with developers who have approval from county governments with respect to proposed subdivisions or developments.Once a CPCN is granted to a water or wastewater utility, generally it may not be suspended or terminated unless the DEPSC or MDPSC determines in accordance with its rules and regulations that good cause exists for any such suspension or termination.Therefore, we face competition from other water and wastewater utilities as we pursue the right to exclusively serve territories.If we are unable to enter into agreements with landowners, developers or municipalities and secure CPCNs for the right to exclusively serve territories in Delaware or Maryland, our ability to expand may be significantly impeded. We depend on the availability of capital for expansion, construction and maintenance.Weaknesses in capital and credit markets may limit our access to capital. Our ability to continue our expansion efforts and fund our utility construction and maintenance program depends on the availability of adequate capital.There is no guarantee that we will be able to obtain sufficient capital in the future on favorable terms and conditions for expansion, construction and maintenance.Recent economic conditions and disruptions have caused substantial volatility in capital markets, including credit markets and the banking industry and have increased the cost and significantly reduced the availability of credit from financing sources, which may continue or worsen in the future.In the event our lines of credit are not extended or we are unable to refinance our first mortgage bonds when due and the borrowings are called for payment, we will have to seek alternative financing sources, although there can be no assurance that these alternative financing sources will be available on terms acceptable to us.In the event we are unable to obtain sufficient capital, our expansion efforts could be curtailed, which may affect our growth and may affect our future results of operations. 15 Table of Contents General economic conditions may materially and adversely affect our financial condition and results of operations. The continuing effects of adverse U.S. economic conditions may lead to a number of impacts on our business that may materially and adversely affect our financial condition and results of operations.Such impacts may include a reduction in discretionary and recreational water use by our residential water customers, particularly during the summer months; a decline in usage by industrial and commercial customers as a result of decreased business activity and commerce in our customers’ businesses; an increased incidence of customers’ inability, bankruptcy or delay in paying their bills which may lead to higher bad debt expense and reduced cash flow; and a lower natural customer growth rate may result as compared to what had been experienced before the economic downturn due to a decline in new housing starts and a possible slight decline in the number of active customers due to housing vacancies or abandonments. Any future acquisitions we undertake or other actions to further grow our water and wastewater business may involve risks. An element of our growth strategy is the acquisition and integration of water and wastewater systems in order to broaden our current service areas, and move into new ones.It is our intent, when practical, to integrate any businesses we acquire with our existing operations.The negotiation of potential acquisitions as well as the integration of acquired businesses could require us to incur significant costs and cause diversion of our management’s time and resources.We may not be successful in the future in identifying businesses that meet our acquisition criteria.The failure to identify such businesses may limit the rate of our growth.In addition, future acquisitions or expansion of our service areas by us could result in: ØDilutive issuance of our equity securities; ØIncurrence of debt and contingent liabilities; ØDifficulties in integrating the operations and personnel of the acquired businesses; ØDiversion of our management’s attention from ongoing business concerns; ØFailure to have effective internal control over financial reporting; ØShuffling of human resources; and ØOther acquisition-related expense Some or all of these items could have a material adverse effect on our business and our ability to finance our business and comply with regulatory requirements.The businesses we acquire in the future may not achieve sales and profitability that would justify our investment. We also may experience risks relating to the challenges and costs of closing a transaction and the risk that an announced transaction may not close.Completion of certain acquisition transactions are conditioned upon, among other things, the receipt of approvals, including from the certain state public utilities commissions.Failure to complete a pending transaction would prevent us from realizing the anticipated benefits.We would also remain liable for significant transaction costs, including legal and accounting fees, whether or not the transaction is completed. We are subject to, and could be further subject to, governmental investigations or actions by other third parties. We are subject to various federal and state laws, including environmental laws, violations of which can involve civil or criminal sanctions. Artesian Water received a federal grand jury subpoena in connection with an investigation being conducted by the United States Attorney’s Office in the Eastern District of Pennsylvania and the Environmental Protection Agency. The subpoena requested certain documents from Artesian Water principally relating to eight wastewater facilities in Pennsylvania formerly operated by personnel of Artesian Utility Development, Inc., our wholly owned subsidiary.Artesian Resources was subsequently advised that Artesian Utility’s operation of the eight wastewater facilities in Pennsylvania is a subject of the grand jury investigation.We are fully cooperating with the investigation. Due to the stage of the investigation, we are unable to predict the outcome of the investigation, or the possible loss or range of loss, if any, which could be associated with the resolution of any possible criminal charges or civil claims that may be brought against us. Should such charges or claims be brought, we could face significant fines, damage awards or regulatory consequences which could have a material adverse effect on our business, financial position and results of operations. In addition, as previously disclosed, on December 22, 2010, Artesian Water filed a complaint in the United States District Court for the Eastern District of Pennsylvania against Chester Water Authority claiming breach of contract, unjust enrichment and requesting declaratory judgment in relation to an agreement by Chester Water to supply bulk water supplies to Artesian Water.On February 11, 2011, Artesian Water received an answer and counterclaim from Chester Water Authority denying Artesian Water’s claims and allegations, asserting a counterclaim for breach of contract and seeking monetary damages, related costs and attorneys’ fees.Although Artesian Water intends to pursue its claims and defense in the action vigorously, there can be no assurances that it will prevail on any of the claims in the action, or, if it does prevail on one or more claims, of the amount or nature of recovery that may be awarded. 16 Table of Contents Our operations from time to time could be parties to or targets of additional lawsuits, claims, investigations and proceedings, including system failure, injury, contract, environmental, health and safety and employment matters, which are handled and defended in the ordinary course of business.The results of any future litigation or settlement of such lawsuits and claims are inherently unpredictable, but such outcomes could also materially and adversely affect our business, financial position and results of operations. We are dependent on the continuous and reliable operation of our information technology systems. We rely on our information technology systems in connection with the operation of our business, specifically with respect to customer service and billing, managing construction projects, managing our financial records, tracking assets, remotely monitoring some of our plants and facilities and managing human resources, inventory and accounts receivable collections.A loss of these systems or major problems with the operation of these systems could affect our operations and have a significant material adverse effect on our results of operations. Contamination of our water supply may result in disruption in our services and could lead to litigation that may adversely affect our business, operating results and financial condition. Our water supplies are subject to contamination from naturally-occurring compounds as well as pollution resulting from man-made sources.Even though we monitor the quality of water on an on-going basis, any possible contamination due to factors beyond our control could interrupt the use of our water supply until we are able to substitute it from an uncontaminated water source.Additionally, treating the contaminated water source could involve significant costs and could adversely affect our business.We could also be held liable for consequences arising out of human or environmental exposure to hazardous substances, if found, in our water supply.This could adversely affect our business, results of operations and financial condition. Potential terrorist attacks may disrupt our operations and adversely affect our business, operating results and financial condition. We have taken steps to increase security measures at our facilities and heighten employee awareness of threats to our water supply.We also have tightened our security measures regarding delivery and handling of certain chemicals used in our business.We have and will continue to bear any increase in costs, most of which have been recoverable under state regulatory policies, for security precautions to protect our facilities, operations and supplies.While the costs of increases in security, including capital expenditures, may be significant, we expect these costs to continue to be recoverable in water and wastewater rates.Despite our security measures, we may not be in a position to control the outcome of terrorist events, or other attacks on our water systems, should they occur. 17 Table of Contents ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our corporate headquarters are located at 664 Churchmans Road, Newark, Delaware and are owned by Artesian Water. Artesian Development owns approximately 6 acres of land in New Castle County, Delaware zoned for office development and approximately two nine-acre parcels of land in Sussex County, Delaware for water and wastewater treatment facilities and elevated water storage.Artesian Development also owns an office facility located in Sussex County, Delaware.The facility consists of approximately 10,000 square feet of office space along with approximately 10,000 square feet of warehouse space. Artesian Water owns land, rights-of-way, easements, transmission and distribution mains, pump facilities, treatment plants, storage tanks, meters, vehicles and related equipment and facilities throughout Delaware, of which the majority is used for utility operations.Artesian Water Pennsylvania owns transmission and distribution mains. Artesian Water Maryland owns land, transmission and distribution mains, pump facilities and storage tanks.Artesian Wastewater owns land, rights-of-way, easements, treatment and disposal plants, collection mains and lift stations.Artesian Wastewater owns a 75-acre parcel of land for the operation of the wastewater facility known as the Northern Sussex Regional Water Recharge Complex.The following table indicates our utility plant as of December 31, 2011. Utility plant comprises: In thousands Estimated Useful Life (In Years) Utility plant at original cost Utility plant in service-Water Intangible plant $ Source of supply plant 45-85 Pumping and water treatment plant 35-62 Transmission and distribution plant Mains 81 Services 39 Storage tanks 76 Meters 26 Hydrants 60 General plant 3-31 Utility plant in service-Wastewater Treatment and Disposal Plant 35-62 Collection Mains and Lift Stations 81 General plant 3-31 Property held for future use Construction work in progress Less – accumulated depreciation $ Substantially all of Artesian Water's utility plant, except the utility plant in the town of Townsend, Delaware, is pledged as security for First Mortgage Securities.As of December 31, 2011, no other utility plant has been pledged as security for loans. We believe that our properties are generally maintained in good condition and in accordance with current standards of good water and wastewater works industry practice.We believe that all of our existing facilities adequately meet current necessary production capacities and current levels of utilization. 18 Table of Contents ITEM 3. LEGAL PROCEEDINGS As previously disclosed, Artesian Water received a federal grand jury subpoena in connection with an investigation being conducted by the United States Attorney’s Office in the Eastern District of Pennsylvania and the Environmental Protection Agency.The subpoena requested certain documents from Artesian Water principally relating to eight wastewater facilities in Pennsylvania formerly operated by personnel of Artesian Utility Development, Inc., our wholly owned subsidiary.Artesian Resources was subsequently advised that Artesian Utility’s prior operation of the eight wastewater facilities in Pennsylvania is a subject of the grand jury investigation.We are fully cooperating with the investigation.Due to the stage of the investigation, we are unable to predict the outcome of the investigation, or the possible loss or range of loss, if any, which could be associated with the resolution of any possible criminal charges or civil claims that may be brought against us.Should such charges or claims be brought, we could face significant fines, damage awards or regulatory consequences which could have a material adverse effect on our business, financial position and results of operations. In addition, as previously disclosed, on December 22, 2010, Artesian Water filed a complaint in the United States District Court for the Eastern District of Pennsylvania against Chester Water Authority claiming breach of contract, unjust enrichment and requesting declaratory judgment in relation to an agreement by Chester Water to supply bulk water supplies to Artesian Water.On February 11, 2011, Artesian Water received an answer and counterclaim from Chester Water Authority denying Artesian Water’s claims and allegations, asserting a counterclaim for breach of contract and seeking monetary damages, related costs and attorneys’ fees.Although Artesian Water intends to pursue its claims and defense in the action vigorously, there can be no assurances that it will prevail on any of the claims in the action, or, if it does prevail on one or more claims, of the amount or nature of recovery that may be awarded. Periodically, we are involved in other proceedings or litigation arising in the ordinary course of business.We do not believe that the ultimate resolution of these matters will materially affect our business, financial position or results of operations.However, we cannot assure that we will prevail in any litigation and, regardless of the outcome, may incur significant litigation expense and may have significant diversion of management attention. ITEM 4. MINE SAFETY DISCLOSURES The information concerning mine safety violations or other regulatory matters required by Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act and Item 104 of Regulation S-K (17 CFR 229.104) is not applicable to our Company. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information for the Company’s Common Equity Artesian Resources' Class A Non-Voting Common Stock, or Class A Stock, is listed on NASDAQ Global Select Market and trades under the symbol "ARTNA."On March 7, 2012, the last closing sale price as reported by the NASDAQ Global Select Market was $19.16 per share.On March 7, 2012, there were 777 holders of record of the Class A Stock.The following table sets forth, for the periods indicated, the high and low closing sale prices for the Class A Stock as reported by NASDAQ Global Select Market and the cash dividends declared per share. CLASS A NON-VOTING COMMON STOCK High Low Dividend Per Share First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter 19 Table of Contents Our Class B Voting Stock, or Class B Stock, is quoted on the OTC Bulletin Board under the symbol "ARTNB."There has been a limited and sporadic public trading market for the Class B Stock.As of March 7, 2012, the last reported trade of the Class B Stock on the OTC Bulletin Board was at a price of $18.00 per share on February 17, 2012.As of March 7, 2012, we had 171 holders of record of the Class B Stock.The Class B shares are paid the same dividend as the Class A shares noted in the table above. Recent Sales of Unregistered Securities During the quarter ended December 31, 2011, we did not issue any unregistered shares of our Class A or Class B Stock. Equity Compensation Plan Information The following table provides information on the shares of our Class A Stock that may be issued upon exercise of outstanding stock options as of December 31, 2011 under the Company’s stockholder approved stock plans. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options (a) Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders Total 20 Table of Contents The following graph compares the percentage change in cumulative shareholder return on the Company’s Class A Stock with the Standard & Poor’s 500 Stock Index and a Peer Group of water utility companies having similar market capitalizations.The graph covers the period from December 2006 (assuming a $100 investment on December 31, 2006, and the reinvestment of any dividends) through December 2011: INDEXED RETURNS Base Period Years Ending December 31 Company Name / Index Artesian Resources Corporation S&P 500 Index Peer Group The Peer Group includes American States Water Company, American Water Works Company, Inc., Aqua America, Inc., California Water Service Group, Connecticut Water Service, Inc., Middlesex Water Company, Pennichuck Corporation, SJW Corporation, and York Water Company. 21 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The selected statement of operations and balance sheet data shown below were derived from our consolidated financial statements. The consolidated statement of operations data for the years ended December 31, 2011, 2010 and 2009 and the consolidated balance sheet data as of December 31, 2011 and 2010 have been derived from our audited financial statements included elsewhere in this Annual Report on Form 10-K.The consolidated statement of operations data for the years ended December 31, 2008 and 2007 and the consolidated balance sheet data as of December 31, 2009, 2008 and 2007 have been derived from audited consolidated financial statements which are not included in this Annual Report on Form 10-K.You should read this selected financial data together with our consolidated financial statements and related notes, as well as the discussion under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” In thousands, except per share and operating data STATEMENT OF OPERATIONS DATA Operating revenues Water sales $ Other utility operating revenue Non-utility operating revenue Total operating revenues $ Operating expenses Operating and maintenance $ Depreciation and amortization State and federal income taxes Property and other taxes Total operating expenses $ Operating income $ Other income, net Total income before interest charges $ Interest charges $ Net income $ Dividends on preferred stock Net income applicable to common stock $ Net income per share of common stock: Basic $ Diluted $ Avg. shares of common stock outstanding Basic Diluted Cash dividends per share of common stock $ 22 Table of Contents In thousands, except per share and operating data BALANCE SHEET DATA Utility plant, at original cost less accumulated depreciation $ Total assets $ Lines of credit $ Long-term obligations and redeemable preferred stock, including current portions $ Stockholders’ equity $ Total capitalization $ OPERATING DATA Average water sales per customer $ Water pumped (millions of gallons) Number of metered customers Miles of water main 23 Table of Contents ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Our profitability is primarily attributable to the sale of water by Artesian Water.Gross water sales in Artesian Water comprise 87.6% of total operating revenues.Our profitability is also attributed to the various contract operations, water and sewer Service Line Protection Plans and other services we provide.Water sales are subject to seasonal fluctuations, particularly during summer when water demand may vary with rainfall and temperature.In the event temperatures during the typically warmer months are cooler than expected, or rainfall is greater than expected, the demand for water may decrease and our revenues may be adversely affected.We believe the effects of weather are short term and do not materially affect the execution of our strategic initiatives.Our contract operations and other services provide a revenue stream that is not affected by changes in weather patterns. While water sales revenues are our primary source of revenues, we continue to seek growth opportunities to provide wastewater service in Delaware and the surrounding areas.We also continue to explore and develop relationships with developers and municipalities in order to increase revenues from contract water and wastewater operations, wastewater management services, design, construction and engineering services.We plan to continue developing and expanding our contract operations and other services in a manner that complements our growth in water service to new customers.Our anticipated growth in these areas is subject to changes in residential and commercial construction, which may be affected by interest rates, inflation and general housing and economic market conditions.We anticipate continued growth in our non-regulated division due to our water and sewer Service Line Protection Plans. Water Division Overview Artesian Water, Artesian Water Maryland and Artesian Water Pennsylvania provide water service to residential, commercial, industrial, governmental, municipal and utility customers.Increases in the number of customers served contributed to increases in our operating revenue.The Town of Middletown, which is one of our municipal customers and is located in southern New Castle County, Delaware, has nearly doubled in population since 2001, and population growth in this area is expected to continue for some time as a result of ongoing and future residential construction.As population growth continues in Middletown and other areas in Delaware, we believe that the demand for water will increase, thereby contributing to an increase in our operating revenues.As of December 31, 2011, we had approximately 78,600 metered water customers in Delaware, an increase of approximately 700 compared to December 31, 2010.The number of metered water customers in Maryland increased by approximately 1,500 compared to 2010, and the number of metered water customers in Pennsylvania remained consistent with 2010. In December 2011, Artesian Water Maryland completed its purchase from Cecil County of all of Cecil County’s right, title and interest in and to the Meadowview, Pine Hills, Harbourview and Route 7 water facilities and the associated parcels of real property, easement rights and water transmission and distribution systems pursuant to an Asset Purchase Agreement, dated October 7, 2008 (as amended, the “Asset Purchase Agreement”).The total price for the purchased assets was $2.2 million, which, pursuant to the Asset Purchase Agreement, was equal to the net asset value of the purchased assets at closing.Artesian Water Maryland paid the full purchase price and assumed certain liabilities at closing.As previously disclosed, on August 31, 2011, the Maryland Public Service Commission issued an order granting Artesian Water Maryland authority to exercise the franchise area served by the water facilities acquired under the Asset Purchase Agreement.The existing water systems subject to the Asset Purchase Agreement serve approximately 1,500 customers. Wastewater Division Overview Artesian Wastewater owns wastewater infrastructure and began providing wastewater services in Delaware in July 2005.Artesian Wastewater Maryland was incorporated on June 3, 2008 to provide regulated wastewater services in Maryland.Our wastewater customers are billed a flat monthly fee, which contributes to providing a revenue stream unaffected by weather. 24 Table of Contents On September 27, 2011, Artesian Resources, Artesian Wastewater Maryland and Cecil County mutually agreed to enter into a Termination of Asset Purchase Agreements, Franchise and Parent Guaranty, or the Termination Agreement, to terminate two purchase agreements, or the Asset Purchase Agreements, relating to the Meadowview Wastewater Facility, Highlands Wastewater Facility, Cherry Hill Wastewater Facility and the Harbourview Wastewater Facility, and related real property, easement rights and wastewater collection systems with respect to each facility or the wastewater facilities. Certain ancillary agreements, including a wastewater franchise agreement between Artesian Wastewater Maryland and Cecil County, and a parent guaranty between Artesian Resources and Cecil County, were also terminated by the Termination Agreement. Termination of the Asset Purchase Agreements and the wastewater franchise agreement is subject to the approval of the MDPSC.Artesian Wastewater Maryland has agreed to file an application with the MDPSC for such approval. Non-Regulated Division Overview Artesian Utility provides contract water and wastewater operation services to private, municipal and governmental institutions.Artesian Utility currently operates wastewater treatment facilities for the town of Middletown, in Southern New Castle County, or Middletown, under a 20-year contract that expires on February 1, 2021.The facilities include two wastewater treatment stations with capacities of up to approximately 2.5 mgd and 250,000 gallons per day, respectively.We also operate a wastewater disposal facility in Middletown in order to support the 2.5 mgd wastewater facility. One of the wastewater treatment facilities in Middletown now provides reclaimed wastewater for use in spray irrigation on public and agricultural lands in the area.Our relationship with the Town of Middletown has given us the opportunity to create the Artesian Water Resource Management Partnership, or AWRMP, to encourage and support the use of reclaimed water for agricultural irrigation and other needs.Using reclaimed water to irrigate farm fields can save the Delmarva region millions of gallons of groundwater each day.The AWRMP’s first project in Middletown will save up to three million gallons of water per day during the peak growing season.Through the AWRMP initiative, Artesian will provide planning, engineering and technical expertise and help bring together the various state, local and private partners needed for water recycling project approvals. Artesian Development is a real estate holding company that owns properties, including land zoned for office buildings, a water treatment plant and wastewater facility, as well as property for current operations, including the recent purchase of an office facility.The facility consists of approximately 10,000 square feet of office space along with nearly 10,000 square feet of warehouse space.This facility allows all of our Sussex County, Delaware operations to be housed in one central location. Artesian Consulting Engineers acquired all the assets of Meridian Architects and Engineers in June 2008.As a result of the decline in new housing and development due to the economic downturn, the need for development and architectural services has remained depressed.Therefore, in April 2011, we decided to reduce staffing levels and reorganize the business.Artesian Consulting Engineers will no longer provide development and architectural services to outside third parties.Artesian Consulting Engineers will continue to work with existing clients on projects already in progress for engineering services until those projects are complete.We will continue to provide design and engineering contract services through our Artesian Utility subsidiary. In connection with the Asset Purchase Agreements previously discussed under Artesian Wastewater Maryland, in March 2009, Artesian Utility signed an agreement with the Cecil County Department of Public Works in Cecil County, Maryland to operate the Meadowview Wastewater and Highlands Wastewater treatment and disposal facilities.This agreement was to remain effective until Artesian Wastewater Maryland purchased the facilities.This agreement also employed Artesian Utility to operate two water supply and treatment stations and two booster stations in Cecil County.Upon mutual agreement, the Asset Purchase Agreements were terminated on September 27, 2011 and the operation agreement was terminated effective on September 30, 2011. 25 Table of Contents Protection Plans Artesian Resources initiated a Water Service Line Protection Plan, or WSLP Plan, in March 2005.The WSLP Plan covers all parts, material and labor required to repair or replace participating customers’ leaking water service lines up to an annual limit.As of December 31, 2011, approximately 16,800, or 24.3%, of our eligible water customers had signed up for the WSLP Plan.The WSLP Plan was expanded in the second quarter of 2008 to include maintenance or repair to customers’ sewer lines.This plan, the Sewer Service Line Protection Plan, or SSLP Plan, covers all parts, material and labor required to repair or replace participating customers’ leaking or clogged sewer lines up to an annual limit.As of December 31, 2011, approximately 9,400, or 13.6%, of our eligible customers had signed up for the SSLP Plan.Also, in the second quarter of 2010, the WSLP Plan and SSLP Plan were extended to include non-customers of Artesian Resources.As of December 31, 2011, approximately 730 non-customer participants have signed up for either the WSLP Plan or SSLP Plan. Strategic Direction Our strategy is to significantly increase customer growth, revenues, earnings and dividends by expanding our water, wastewater and Service Line Protection Plan services across the Delmarva Peninsula.We remain focused on providing superior service to our customers and continuously seeking ways to improve our efficiency and performance.By providing water and wastewater services, we believe we are positioned as the primary resource for developers and communities throughout the Delmarva Peninsula seeking to fill both needs simultaneously.We have a proven ability to acquire and integrate high growth, reputable entities, through which we have captured additional service territories that will serve as a base for future revenue.With recent acquisitions, we have successfully integrated their operations, infrastructure, technology and employees.We believe this experience presents a strong platform for further expansion and that our success to date also produces positive relationships and credibility with regulators, municipalities, developers and customers in both existing and prospective service areas. In our regulated water division, our strategy is to focus on a wide spectrum of activities, which include identifying new and dependable sources of supply, developing the wells, treatment plants and delivery systems to supply water to customers and educating customers on the wise use of water.Our strategy includes focused efforts to expand in new regions added to our Delaware service territory over the last 10 years.In addition, we believe growth will occur in the Maryland counties on the Delmarva Peninsula.We plan to expand our regulated water service area in the Cecil County designated growth corridor and to expand our business through the design, construction, operation, management and acquisition of additional water systems.The expansion of our exclusive franchise areas elsewhere in Maryland and the award of additional contracts will similarly enhance our operations within the state. We believe that Delaware's generally lower cost of living in the region, availability of development sites in relatively close proximity to the Atlantic Ocean in Sussex County, and attractive financing rates for construction and mortgages have resulted, and will continue to result, in increases to our customer base.Delaware’s lower property and income tax rate make it an attractive region for new home development and retirement communities.Substantial portions of Delaware are currently not served by a public water system, which could also assist in an increase to our customer base as systems are added. In our regulated wastewater division, we foresee significant growth opportunities and will continue to seek strategic partnerships and relationships with developers and municipalities to complement existing agreements for the provision of wastewater service on the Delmarva Peninsula.Artesian Wastewater completed an agreement with Georgetown, Delaware in July 2008 to provide wastewater treatment and disposal services for Georgetown’s growth and annexation areas.Artesian Wastewater will provide up to 1 mgd of wastewater capacity for the town.The preliminary engineering and design work was completed on a regional wastewater treatment and disposal facility located in the northern Sussex County area that has the potential to treat up to approximately 8 mgd.This facility is strategically situated on 75 acres to provide service to the growing population in the Georgetown, Ellendale and Milton areas, as well as to neighboring municipal systems.This facility was granted conditional use approval by Sussex County Council to serve the Elizabethtown subdivision of approximately 4,000 homes and 439,000 square feet of proposed commercial space, as well as seven additional projects comprising approximately 3,000 residential units.The facility will also be capable of offering wastewater services to local municipalities.Artesian Wastewater will manage the design and construction of the facility and, once constructed, the operation of the facility. 26 Table of Contents The general need for increased capital investment in our water and wastewater systems is due to a combination of population growth, more protective water quality standards and aging infrastructure.Our capital investment plan for the next five years includes projects for water treatment plant improvements and additions in both Delaware and Maryland and wastewater treatment plant improvements and additions in Delaware.Capital improvements are planned and budgeted to meet anticipated changes in regulations and needs for increased capacity related to projected growth.The Delaware Public Service Commission and Maryland Public Service Commission have generally recognized the operating and capital costs associated with these improvements in setting water and wastewater rates for current customers and capacity charges for new customers. In our non-regulated division, we are actively pursuing opportunities to expand our contract operations.In Artesian Utility, we will seek to expand our contract design and construction services of water and wastewater facilities for developers, municipalities and other utilities.Artesian Development owns two nine-acre parcels of land, located in Sussex County, Delaware, which will allow for construction of a water treatment facility and wastewater treatment facility.Artesian Consulting Engineers will no longer provide development and architectural services to outside third parties.Artesian Consulting Engineers will continue to work with existing clients on projects already in progress for engineering services until those projects are complete.Artesian will continue to provide design and engineering contract services through our Artesian Utility subsidiary. Inflation We are affected by inflation, most notably by the continually increasing costs required to maintain, improve and expand our service capability.The cumulative effect of inflation results in significantly higher facility costs compared to investments made 20 to 40 years ago, which must be recovered from future cash flows. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Critical accounting policies and estimates are those we believe are most important to portraying the financial condition and results of operations and also require significant estimates, assumptions or other judgments by management.The following provides an overview of the accounting policies that are particularly important to the results of operations and financial condition of the Company.Changes in the estimates, assumptions or other judgments included within these accounting policies could result in a significant change to the financial statements in any quarterly or annual period.We consider the following policies to be the most critical in understanding the judgment that is involved in preparing our Consolidated Financial Statements.Senior management has discussed the selection and development of our critical accounting policies and estimates with the Audit Committee of the Board of Directors. All additions to plant are recorded at cost.Cost includes direct labor, materials, and indirect charges for such items as transportation, supervision, pension, medical, and other fringe benefits related to employees engaged in construction activities.When depreciable units of utility plant are retired, the cost of retired property, together with any cost associated with retirement and less any salvage value or proceeds received, is charged to accumulated depreciation.The rate settlement discussed in Item 1 –Business under the heading “Regulatory Matters” authorizes that effective January 1, 2012, any cost associated with retirement less any salvage value or proceeds received will be charged to a regulated retirement liability.This new approach will result in an approximately $1.2 million reclassification of utility plant to deferred credits and other liabilities on our Consolidated Balance Sheet in our fiscal year 2012.Maintenance, repairs, and replacement of minor items of plant are charged to expense as incurred. We record water service revenue, including amounts billed to customers on a cycle basis and unbilled amounts, based upon estimated usage from the date of the last meter reading to the end of the accounting period.As actual usage amounts are received, adjustments are made to the unbilled estimates in the next billing cycle based on the actual results.Estimates are made on an individual customer basis, based on one of three methods (the previous year’s consumption in the same period, the previous billing period’s consumption, or trending) and are adjusted to reflect current changes in water demand on a system-wide basis.While actual usage for individual customers may differ materially from the estimate, we believe the overall total estimate of consumption and revenue for the fiscal period will not differ materially from actual billed consumption, as the overall estimate has been adjusted to reflect any change in overall demand on the system for the period. We record accounts receivable at the invoiced amounts.The reserve for bad debts is the Company's best estimate of the amount of probable credit losses in our existing accounts receivable.The Company reviews the reserve for bad debts on a quarterly basis.Account balances are written off against the reserve when it is probable the receivable will not be recovered. 27 Table of Contents Our regulated utilities record deferred regulatory assets under Financial Accounting Standards Board, or FASB, Accounting Standards Codification, or ASC, Topic 980, which are costs that may be recovered over various lengths of time as prescribed by the DEPSC, MDPSC and PAPUC.As the utility incurs certain costs, such as expenses related to rate case applications, a deferred regulatory asset is created.Adjustments to these deferred regulatory assets are made when the DEPSC, MDPSC or PAPUC determines whether the expense is recoverable in rates, the length of time over which an expense is recoverable, or, because of changes in circumstances, whether a remaining balance of deferred expense is recoverable in rates charged to customers.Adjustments to reflect changes in recoverability of certain deferred regulatory assets may have a significant effect on our financial results. Our long-lived assets consist primarily of utility plant in service and regulatory assets.We review for impairment of our long-lived assets, including utility plant in service, in accordance with the requirements of FASB ASC Topic 360.We review regulatory assets for the continued application of FASB ASC Topic 980.Our review determines whether there have been changes in circumstances or events that have occurred that require adjustments to the carrying value of these assets.Adjustments to the carrying value of these assets would be made in instances where changes in circumstances or events indicate the carrying value of the asset may not be recoverable.The
